Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to ramp the voltage value of the first output voltage from the first target voltage value to the third target voltage value by generating the first digital control signal such that the voltage value of the first output voltage matches the second target voltage value during a first ramp interval and such that the voltage value of the first output voltage matches the third target voltage value during a second ramp interval; and ramp the voltage value of the second output voltage from the first target voltage value to the second target voltage value by generating the second digital control signal such that the voltage value of the second output voltage matches the second target voltage value during the first ramp interval and such that the voltage value of the second output voltage matches the second target voltage value during the second ramp interval.
4.	With respect to dependent claim 2-11 since these claims are depending on claim 1, therefore claim 2-11 are allowable subject matter. 
3.	With respect to independent claims 12, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to ramp the voltage 
3.	With respect to independent claims 13, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to generate a first supply voltage of the set of supply voltages in response to a received first digital control signal; a second digitally controlled voltage converter circuit configured to generate a second supply voltage of the set of supply voltages in response to a received second digital control signal; a third digitally controlled voltage converter circuit configured to generate a third supply voltage of the set of supply voltages in response to a received third digital control signal; and 88[FMC P 80787 US] a fourth circuit configured to provide a fourth supply voltage of the set of supply voltages.

4.	With respect to dependent claim 14-19 since these claims are depending on claim 13, therefore claim 14-19 are allowable subject matter. 
3.	With respect to independent claims 20, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to ramping a voltage value of a second output voltage generated via a second digitally controlled voltage converter from the first target voltage value to the second target voltage value by supplying a second digital control signal to the second digitally controlled voltage converter such that the voltage value of the second output voltage matches the second target voltage value during the first ramp interval, and the second target voltage value during the second ramp interval.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, HONDA (Pub. NO.:  US 2010/0214842), HONG et al (Pub. No.:  US 2015/0194221).
		HONDA (Pub. NO.:  US 2010/0214842) shows word line drivers.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
12/011/2021
/HAN YANG/
Primary Examiner, Art Unit 2824